               IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           PANAMA CITY DIVISION

JAMES W. BARCLAY,

       Plaintiff,

v.                                             Case No. 5:16cv144-MW/EMT

CENTURION OF FLORIDA LLC,

      Defendant.
___________________________/

                        ORDER ACCEPTING AND ADOPTING
                         REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 82. Upon consideration, no objections having been filed by

the parties,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted as this Court’s opinion.

The Clerk shall enter judgment stating, “Defendant Centurion’s Motion to Dismiss, ECF

No. 73, is GRANTED. Plaintiff’s claims against Centurion are DISMISSED without

prejudice for failure to exhaust administrative remedies prior to filing this case.” The

Clerk shall also close the file.

      SO ORDERED on September 19, 2019.


                                         s/ MARK E. WALKER
                                         Chief United States District Judge
